Citation Nr: 0200113	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  95-34 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Leavenworth, 
Kansas


THE ISSUE

Entitlement to outpatient dental treatment by the Department 
of Veterans Affairs.

(The issue of entitlement to service connection for dental 
disability is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
December 1970 and from April 1975 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 determination of the Department 
of Veterans Affairs (VA) Medical Center in Leavenworth, 
Kansas (the VAMC) which denied the veteran's claim of 
entitlement to outpatient dental treatment by VA.  The Board 
remanded the case in August 1997; the case was returned to 
the Board in June 2000.


REMAND

The veteran contends that he is entitled to certain 
restorative dental procedures from VA that he believes are 
reasonable and necessary.  The Board, in the August 1997 
remand, determined that an unadjudicated claim of entitlement 
to service connection for dental disability had also been 
raised by the record.  The August 1997 remand instructed the 
VAMC to forward the veteran's claims file to the Medical and 
Regional Office Center in Wichita, Kansas (the MROC) for 
certain development actions, on the completion of which the 
MROC was to adjudicate the claim for service connection for 
dental disability.  Once the MROC had completed the requested 
development and adjudication, the VAMC was to readjudicate 
the claim for entitlement to outpatient dental treatment by 
VA.


Initial matter - the VCAA

The Board notes that following transfer of the case to the 
Board in June 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The VCAA redefines the obligations of VA with respect 
to the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  On August 
29, 2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

Factual background

The administrative folder maintained by the VAMC in 
connection with the veteran's claim for entitlement to 
outpatient dental treatment by VA is no longer associated 
with the claims file.  Among other things, the claims file no 
longer contains the January 1995 determination from which the 
instant appeal originates, the veteran's notice of 
disagreement with that determination, the May 1995 statement 
of the case addressing the above issue, or the transcript of 
a hearing the veteran attended in August 1995 in connection 
with his claim.  Also missing from the claims file is an 
undated statement by the Chief of Dental Service at the VAMC 
which was referenced by the Board in the August 1997 remand.

The Board additionally notes that the August 1997 remand 
instructed the VAMC, following the development and 
adjudicative actions required of the MROC, to review the 
claims file, undertake any further development, and then 
readjudicate the issue of entitlement to outpatient dental 
treatment by VA based on all evidence received since its most 
recent decision on that issue.  The record reflects that the 
MROC, after completing the actions requested by the Board's 
August 1997 remand, transferred the claims file to the VAMC 
in May 1999, but that the VAMC thereafter returned the case 
to the MROC in February 2000 without complying with Board's 
instructions.  In March 2000, the MROC issued a supplemental 
statement of the case addressing entitlement to outpatient 
dental treatment by VA based on dental disability due to 
trauma.

Reasons for remand

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance by the Board or the originating agency with remand 
instructions is neither optional nor discretionary.  The 
Court further held that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  

In its August 1997 remand, the Board instructed the VAMC to 
readjudicate the issue of entitlement to outpatient dental 
treatment by VA.  The VAMC did not comply with that 
instruction.  While the MROC issued an SSOC in March 2000 
addressing entitlement to outpatient dental treatment by VA, 
the MROC is not the agency of original jurisdiction with 
respect to that issue, and the Board does not otherwise 
believe that the VAMC was relieved by the March 2000 SSOC of 
its responsibility as the agency of original jurisdiction to 
readjudicate the veteran's outpatient dental treatment claim 
in accordance with the Board's remand instructions.  The 
Board also notes that while the March 2000 SSOC addressed 
entitlement to outpatient dental treatment based on dental 
disability due to trauma, it is unclear whether consideration 
was given to other classes of eligibility for dental 
treatment under 38 C.F.R. § 17.161 (2001).  

Consequently, in order to ensure full compliance with the 
Board's previous remand instructions, the Board finds that an 
additional remand is also necessary so the VAMC can 
readjudicate the veteran's claim for entitlement to VA 
outpatient dental treatment. 

Accordingly, this case is REMANDED to the VAMC for the 
following actions:

1.  The VAMC should locate and associate 
with the claims file the administrative 
folder maintained by the VAMC in 
connection with the veteran's claim for 
entitlement to outpatient dental 
treatment by VA, as well as any 
statements by the veteran, treatment 
reports or other medical evidence 
pertaining to his claim which are 
otherwise maintained by the VAMC.  At a 
minimum, the VAMC should associate with 
the claims file the January 1995 
determination by that facility with 
respect to the veteran's claim for 
entitlement to outpatient dental 
treatment by VA, his notice of 
disagreement with that decision, the May 
1995 statement of the case, and the 
transcript of the veteran's August 1995 
hearing at the VAMC.

2.  Thereafter, the VAMC should review 
the claims file and undertake any further 
indicated development.  It should then 
readjudicate the issue of entitlement to 
outpatient dental treatment by VA.

If the benefits sought on appeal are not granted, the VAMC 
should issue a supplemental statement of the case and provide 
the veteran and his representative with an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the VAMC.  
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the VAMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the VAMC.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the originating agencies to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


